J-S43041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

RODERICK CHATMAN

                            Appellant                No. 3536 EDA 2014


                Appeal from the PCRA Order November 6, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005614-1993


BEFORE: GANTMAN, P.J., PANELLA, J., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED AUGUST 25, 2015

        Appellant, Roderick Chatman, appeals pro se from the order entered in

the Delaware County Court of Common Pleas, which denied his first petition

filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

On November 18, 1992, Appellant and two accomplices kidnapped a married

couple from a hotel and took their cash, jewelry, and credit and ATM cards.

Appellant’s accomplices then restrained the victims in Appellant’s car while

Appellant used the victims’ ATM card to withdraw money. Following a bench

trial, the court convicted Appellant of robbery, kidnapping, and conspiracy.

        The court sentenced Appellant on January 12, 1995, to an aggregate
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S43041-15


term of five-and-one-half          (5½)    to    eleven (11) years’   incarceration,

consecutive to a sentence Appellant was already serving in Virginia. While

still represented by counsel, Appellant filed a pro se notice of appeal on

February 21, 1995. On January 22, 1996, this Court dismissed the appeal

as untimely, and our Supreme Court denied Appellant’s petition for

allowance of appeal on June 18, 1996.

       Almost eighteen years later, on April 24, 2014, Appellant pro se filed

the instant petition, which he styled as a “motion to arrest judgment and/or

amend final order,” in anticipation of the commencement of his sentence in

Pennsylvania. The court treated the filing as a PCRA petition and appointed

counsel on May 16, 2014. Counsel filed a Turner/Finley2 “no-merit” letter

and petition to withdraw on October 1, 2014. On October 3, 2014, the court

issued notice of its intent to dismiss Appellant’s PCRA petition without a

hearing, pursuant to Pa.R.Crim.P. 907, and granted counsel’s petition to

withdraw. Appellant filed no timely response to the Rule 907 notice. 3 The

court dismissed the PCRA petition on November 6, 2014. Appellant timely

filed a pro se notice of appeal on December 5, 2014. The PCRA court did not

order Appellant to file a concise statement of errors complained of on appeal
____________________________________________


2
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
3
  Appellant pro se filed a purported “response” to the Rule 907 notice on
February 18, 2015, after he had already appealed from the dismissal of the
PCRA petition.



                                           -2-
J-S43041-15


pursuant to Pa.R.A.P. 1925(b), and Appellant filed none.

        Appellant raises the following issue for our review:

           WHETHER APPELLANT’S INITIAL FILING TITLED “MOTION
           TO ARREST JUDGMENT AND/OR AMEND FINAL ORDER,”
           SUB JUDICE, CONSTITUTED A POST CONVICTION RELIEF
           ACT PETITION?

(Appellant’s Brief at 6) (unpaginated).

        In his sole issue, Appellant asserts that his “motion to arrest judgment

and/or amend final order” sought to correct the following alleged errors in

the certified record: (1) the “offense code title” for Appellant’s kidnapping

conviction; (2) the omission of the number of days Appellant received for

credit for time served, as ordered by the trial court at sentencing; and (3)

the date Appellant filed his direct appeal. With respect to the third claim,

Appellant argues the date correction is necessary because trial counsel

represented to Appellant that his direct appeal would “resume” upon his

return to Pennsylvania from Virginia, pursuant to the Agreement on

Detainers.4 Appellant contends none of these claims is cognizable under the

PCRA because he sought only to correct the record, not challenge his

conviction or sentence.          Appellant concludes the court erred when it

construed his filing as a PCRA petition and dismissed it as untimely.       We

disagree.

        Any collateral petition, which raises issues with respect to remedies
____________________________________________


4
    42 Pa.C.S.A. §§ 9101-9108.



                                           -3-
J-S43041-15


offered     under   the   PCRA,   will    be    considered   a   PCRA   petition.

Commonwealth v. Deaner, 779 A.2d 578 (Pa.Super. 2001). The PCRA is

intended as the sole means of obtaining post-conviction collateral relief and

encompasses all other common law and statutory remedies that have the

same purpose. 42 Pa.C.S.A. § 9542; Commonwealth v. Taylor, 65 A.3d
462 (Pa.Super. 2013). The PCRA contemplates challenges to the propriety

of a conviction or sentence.      Commonwealth v. Masker, 34 A.3d 841

(Pa.Super. 2011) (en banc), appeal denied, 616 Pa. 635, 34 A.3d 841

(2012).

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A court

may not examine the merits of a petition for post-conviction relief that is

untimely.    Commonwealth v. Abu-Jamal, 574 Pa. 724, 735, 833 A.2d
719, 726 (2003), cert. denied, 541 U.S. 1048, 124 S. Ct. 2173, 158 L. Ed. 2d
742 (2004). A PCRA petition must be filed within one year of the date the

underlying judgment becomes final.             42 Pa.C.S.A. § 9545(b)(1).      A

judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under

which the late filing of a petition will be excused. To invoke an exception, a


                                         -4-
J-S43041-15


petition must allege and the petitioner must prove:

          (i) the failure to raise a claim previously was the result of
          interference by government officials with the presentation
          of the claim in violation of the Constitution or laws of this
          Commonwealth or the Constitution or laws of the United
          States;

          (ii) the facts upon which the claim is predicated were
          unknown to the petitioner and could not have been
          ascertained by the exercise of due diligence; or

          (iii) the right asserted is a constitutional right that was
          recognized by the Supreme Court of the United States or
          the Supreme Court of Pennsylvania after the time period
          provided in this section and has been held by that court to
          apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).            A petitioner asserting a timeliness

exception must file a petition within sixty days of the date the claim could

have been presented. 42 Pa.C.S.A. § 9545(b)(2).

       Instantly, Appellant’s first claim in his “motion to arrest judgment

and/or amend final order,” that the certified record references the wrong

subsection of 18 Pa.C.S.A. § 2901 for his kidnapping convictions, is

essentially a challenge to the correctness of those convictions.        Therefore,

Appellant’s first claim is cognizable under the PCRA. See Masker, supra.

Appellant’s second argument, regarding the omission of information on

credit for time served, implicates the legality of his sentence.5           Thus,

____________________________________________


5
  To the extent Appellant asserts that “sentence calculation conflicts” will
result from the absence of information regarding the time he allegedly spent
in custody awaiting trial and/or sentencing, this complaint is speculative and
(Footnote Continued Next Page)


                                           -5-
J-S43041-15


Appellant’s second issue also is one to be brought under the PCRA. See

Commonwealth v. Concordia, 97 A.3d 366 (Pa.Super. 2014) (stating

challenge to legality of sentence is cognizable under PCRA). With respect to

the Appellant’s third claim, that the record incorrectly reflects the date he

filed his notice of appeal from his judgment of sentence, Appellant effectively

seeks to revive his direct appeal rights. Therefore, Appellant’s third claim is

likewise cognizable under the PCRA.6 See Commonwealth v. Hall, 565 Pa.
92, 771 A.2d 1232 (2001). Because all of Appellant’s claims in his “motion

                       _______________________
(Footnote Continued)

premature. Appellant’s sentencing order indicates the trial court awarded
him credit for time served. If the Department of Corrections computes or
interprets Appellant’s sentence incorrectly, the proper mechanism for
redress is to file an original action against the Department of Corrections in
the Commonwealth Court. See Allen v. Com., Dept. of Corrections, 103
A.3d 365 (Pa.Cmwlth. 2014).
6
   Appellant asserts he is merely seeking to “continue” his appeal, which he
initiated pro se before he returned to Virginia to complete his sentence
there. Nevertheless, this Court dismissed Appellant’s appeal as untimely
filed in 1996. Both the docket and the stamped date on Appellant’s notice of
appeal indicate he filed it on February 21, 1995, more than thirty days after
imposition of sentence on January 12, 1995. Appellant attached to his
current petition a mail return receipt dated January 24, 1995, which
allegedly was for his notice of appeal. The mail, however, was addressed to
the trial court judge and not the clerk of courts for proper filing.
Additionally, despite Appellant’s bare assertion that trial counsel stated the
appeal would “resume” upon Appellant’s return to the Commonwealth,
Appellant makes no allegation of ineffective assistance of counsel with
respect to trial counsel’s alleged advice. Likewise, Appellant does not
suggest counsel was ineffective for failing to file a timely appeal. Any
ineffective assistance challenge would be cognizable under the PCRA in any
event. See Commonwealth v. Lynch, 820 A.2d 728 (Pa.Super. 2003),
appeal denied, 575 Pa. 692, 835 A.2d 709 (2003) (stating all constitutional
claims of ineffective assistance of counsel may be reviewed under PCRA).



                                            -6-
J-S43041-15


to arrest judgment and/or amend final order” are cognizable under the

PCRA, the court properly treated Appellant’s filing as a PCRA petition,

subject to the PCRA’s time restrictions.   See Deaner, supra.     Appellant’s

judgment of sentence became final on Monday, February 13, 1995, upon

expiration of the time to seek a timely direct review with this Court. See 42

Pa.C.S.A. § 9545(b)(3); Pa.R.A.P. 903(a). Appellant filed the current PCRA

petition on April 24, 2014. Thus, Appellant’s petition is patently untimely.

See 42 Pa.C.S.A. § 9545(b)(1).    Appellant made no attempt to plead and

prove any exception to the PCRA’s time restrictions, pursuant to Section

9545(b)(1), with respect to any of his claims.       Accordingly, the court

properly dismissed the petition as time-barred.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2015




                                    -7-